DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of 1-11 and 20 in the reply filed on 9/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-19 and 21-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected anchor deployment system and method of anchoring tissue to bone respectively, there being no allowable generic or linking claim. Election was made without traverse as a result of an incomplete response in the reply filed on 9/21/2022
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/2020, 2/24/2021, 4/19/2021, 5/11/2022 and 9/9/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “…the fibrous construct further comprises an open elongated column”. It is unclear how the fibrous construct, previously recited to be flat, could comprise a cylindrical shape as cylinders are inherently not flat shapes. Claims 8-11 and 20 are thereby viewed as indefinite due to their dependency from indefinite claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denham (US 2011/0264141 A1).
Regarding claim 1, Denham discloses: An anchor for placement in or against tissue (see Fig. 1 showing an anchor for securing tissue to bone, see Paragraphs 23 and 39), the anchor comprising: an expandable member (tubular member 12, see Figs. 1 and 2A) configured to increase in size from a first pre-deployed condition to a second deployed condition (see Figs. 2A-3, see also Paragraph 56 mentioning wherein tubular member 12 can expand during engagement); and a filament (suture member 16, see Figs. 1-2A) having a first filament end and a second filament end (ends 70 and 72, see Fig. 1), and positioned in contacting relation to the expandable member in the second deployed condition (see Figs. 1-3)
Regarding claim 4, Denham discloses the invention of claim 1, Denham further discloses a flat fibrous construct (see Paragraph 40 mentioning tubular members 12 and 14 can be flat and made of woven fabric) having a first fibrous construct end and a second fibrous construct end, and wherein the filament passes through the fibrous construct (flexible tubular member 14, see Figs 1-3 showing wherein the suture member passes through the flexible tubular member 14)
Regarding claim 5, Denham discloses the invention of claim 4, Denham further discloses wherein the filament passes through the fibrous construct in two locations including a first passing location nearest a first end of the fibrous construct, a second passing location nearest a second end of the fibrous construct (see Fig. 1 showing suture member passing through elongate member 14 at two locations on either side of the thereof), the filament remaining free to slide through the first passing location and the second passing location such that the filament can be removed from the flat fibrous construct from the first end of the fibrous construct and the second end of the fibrous construct (See Paragraphs 40-41 mentioning wherein the material of the tubular member 14 is such that the suture member can easily pierce and move through, see Figs. 2A-3 showing the suture being tensioned while within the tubular member 14, interpreted to mean the suture can be removed therefrom if desired)
Regarding claim 6, Denham discloses the invention of claim 5, Denham further discloses wherein the flat fibrous construct further comprises: a first state in which the flat fibrous construct is uncompressed and extends along a longitudinal axis of the filament when in an unfolded and pre-deployed condition (see Fig. 1); and a second state in which the flat fibrous construct is compressed and expanded in a direction perpendicular to the longitudinal axis of the filament in a deployed condition (see Fig. 3)
Regarding claim 7 (see 112b rejection above), Denham discloses the invention of claim 4, Denham further discloses wherein the fibrous construct further comprises an open elongated column extending from a first elongated column end to a second elongated column end (see Fig. 1 showing wherein the tubular member 14 comprises a cylindrical shape, see also Paragraph 40 mentioning wherein the tubular member can have various cross-section shapes, seen to not impact the function of the device) , and wherein the filament passes through and is positioned at least partially in the open elongated column (see Fig. 1 showing the suture member passing through and positioned within tubular member 14)
Regarding claim 8, Denham discloses the invention of claim 7, Denham further discloses wherein the flat fibrous construct further comprises: a first state in which the flat fibrous construct is uncompressed and extends along a longitudinal axis of the filament when in an unfolded and pre-deployed condition (see Fig. 1); and a second state in which the flat fibrous construct is compressed and expanded in a direction perpendicular to the longitudinal axis of the filament in a deployed condition (see Fig. 3)
Regarding claim 9, Denham discloses the invention of claim 7, Denham further discloses wherein the filament is free to slide through the open column such that the filament can be removed from the open column from the first fibrous construct end and the second fibrous construct end (See Paragraphs 40-41 mentioning wherein the material of the tubular member 14 is such that the suture member can easily pierce and move through, see Figs. 2A-3 showing the suture being tensioned while within the tubular member 14, interpreted to mean the suture can be removed therefrom if desired)
Regarding claim 10, Denham discloses the invention of claim 7, Denham further discloses wherein at least the first filament end and the second filament end extend outside of and beyond a respective elongated column end (see Fig. 1 showing the suture member extending beyond the respective ends of the tubular member 14)
Regarding claim 11, Denham discloses the invention of claim 7, Denham further discloses wherein the open elongated column is woven along an axis that is parallel to or along a central axis of the flat fibrous construct (see Paragraph 41 mentioning the tubular member 14 may be made from woven fibers, seen to make up the entirety of the structure of the tubular member 14, thereby implying the tubular member 14 is woven along an axis that is parallel/along a central axis)
Regarding claim 20, Denham discloses the invention of claim 7, Denham further discloses wherein the filament is free to slide through the open column such that the filament can be removed from the open column from the first fibrous construct end and the second fibrous construct end (See Paragraphs 40-41 mentioning wherein the material of the tubular member 14 is such that the suture member can easily pierce and move through, see Figs. 2A-3 showing the suture being tensioned while within the tubular member 14, interpreted to mean the suture can be removed therefrom if desired)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denham (US 2011/0264141 A1) in view of Gainor (US 2004/0002764 A1)
Regarding claim 2, Denham discloses all the limitations of the invention of claim 1.
However, Denham does not expressly disclose wherein the expandable member is configured to increase in size from the first pre-deployed condition to a second deployed condition upon the application if an activator.
However, in the same field of endeavor, namely surgical suture anchors having an expandable member, Gainor teaches a suture anchor (see Fig. 9A) having a filament (connector 196, see Figs. 9A) and an expandable member (first member 192, see Fig. 9A) configured to increase in size from a first pre-deployed condition to a second deployed condition (see Figs. 9A-9B, see also Paragraph 64 mentioning wherein first member 192 can expand to a predetermined fashion when imbibed with water as a result of being comprised of hydrogel) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tubular member of Denham to be comprised of a hydrogel material as taught and suggested by Gainor to, in this case, allow the tubular member to expand in a predetermined, predictable fashion when imbibed with water (see Gainor Paragraph 64)
Regarding claim 3, the combination of Denham and Gainor disclose the invention of claim 2, Denham as modified by Gainor further discloses wherein the activator is water (see Gainor Paragraph 64 mentioning wherein the first filament, comprised of hydrogel as incorporated into the device of Denham expands in a predetermined fashion when imbibed with water)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2015/0127049 A1 to
Marchand, US 2013/0144337 A1 to Stone, US 2016/0287242 A1 to Troxel and US 2012/0290004 A1 to Lombardo all disclose all-suture anchoring devices having at least a partially expandable member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771